Exhibit 99.1 SUBSCRIPTION AGREEMENT China Inc., 12estheimer #138 Houston, Texas 77077 Dear Madam/sir: Concurrent with execution of this Agreement, the undersigned (the “Purchaser”) is purchasing () shares of Common Stock of China Inc. (the “Company”) at a price of $0.01 per Share (the “Subscription Price”). Purchaser hereby confirms the subscription for and purchase of said number of shares and hereby agrees to pay herewith the Subscription Price for such Shares. Purchaser further confirms that Ms. Tian Jia solicited him/her/it to purchase the shares of Common Stock of the Company and no other person participated in such solicitation other than Tian Jia. MAKE CHECK PAYABLE TO: CHINA INC. Executed this day of , 2010. Signature of Purchaser Printed Name of Purchaser Address of Purchaser PLEASE ENSURE FUNDS ARE IN US DOLLARS X $0.01 US$ Number of Shares Purchased Total Subscription Price Form of Payment: Cash: Check #: Money Order/Cashier Check CHINA By: Title:
